Citation Nr: 1541529	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-20 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2011, the Veteran testified at a hearing before an Acting Veterans Law Judge (AVLJ) who has since left the Board.  In March 2013, the Veteran testified at a hearing conducted before the undersigned VLJ.  Transcripts of both hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board most recently remanded the issue in June 2013.  Regrettably, there was not substantial compliance with the Remand directive.

This issue had been remanded in September 2011, in part, to afford the Veteran a VA examination.  The examiner was directed to consider and discuss the Veteran's testimony and contentions, lay statements of record, service personnel and treatment records, and his contention that his current back condition occurred at the same time that his left shoulder was injured during service given the similarities of the calcium deposits in his spine and left shoulder.  

The Veteran was afforded a VA examination in September 2011; the examiner opined that the Veteran's back disorder did not first manifest during active duty, was not the result of falling in the shower room, was not aggravated by the Veteran's left shoulder disorder, and was not apparent or diagnosed within one year of military discharge.  The examiner's rationale include that there was no evidence that the fall in service acutely injuring the left shoulder included a back injury.

The issue was remanded in June 2013 because the Veteran has repeatedly reported injuring his back at the same time as his shoulder.  He indicated that at the time of the in-service injury, his left shoulder hurt so much that he did not realize that his back was bothering him.  The Veteran may be competent to report such symptoms since this may require only his personal knowledge, not medical expertise, as it may come to him through his senses.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Since the VA examiner's negative nexus opinion was premised, in part, on the lack of a documented in-service injury, despite the examiner being directed to consider the Veteran's reports establishing that he injured his back in service, the Board found that this opinion was not adequate and did not comply with the September 2011 remand directives.  Therefore, a remand was issued to obtain an adequate medical opinion.

After the June 2013 Remand, there is an examination report on the Veteran's VBMS file that has a "receipt" date of August 22, 2013.  However, the document itself is a duplicate of the September 26, 2011 examination report with no addendum opinion.  There is a Supplemental Statement of the Case (SSOC) dated August 28, 2013 that cites to a VA examination dated August 22, 2013.  The Board notes that upon review of the VBMS and Virtual VA Claims file, there is no August 22, 2013 examination.  In the body of the SSOC, a September 26, 2013 examination is cited, which also does not exist in the claims file.  Therefore, it appears that an addendum opinion was not obtained.  The Veteran's representative has asserted that the claim must be remanded again and the Board agrees. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the September 2011 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (50 percent or greater probability), that any diagnosed back disorder had its clinical onset in service or is otherwise related to service.

In answering this question, the examiner must specifically address the Veteran's contention that his current back condition occurred at the same time that his left shoulder was injured during service.

A complete rationale should be given for all opinions and conclusions expressed. If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, readjudicate the issue on appeal. If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




